

113 S1684 IS: Servicemembers Transition Improvement Act of 2013
U.S. Senate
2013-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1684IN THE SENATE OF THE UNITED STATESNovember 12, 2013Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require a pilot program on the provision of certain
		  information to State veterans agencies to facilitate the transition of members
		  of the Armed Forces from military service to civilian life. 1.Short titleThis Act may be cited as the Servicemembers Transition Improvement Act of 2013.2.Pilot program
		on provision of certain information to State veterans agencies to facilitate
		the transition of members of the Armed Forces from military service to civilian
		life(a)Pilot program
		requiredCommencing not later than 90 days after the date of the
		enactment of this Act, the Secretary of Defense shall carry out a pilot program
		to assess the feasibility and advisability of providing the information
		described in subsection (b) on members of the Armed Forces who are separating
		from the Armed Forces to State veterans agencies as a means of facilitating the
		transition of members of the Armed Forces from military service to civilian
		life.(b)Covered
		informationThe information described in this subsection with
		respect to a member is as follows:(1)Department of
		Defense Form DD 214.(2)A
		personal email address.(3)A
		personal telephone number.(4)A
		mailing address.(c)Voluntary
		participationThe participation of a member in the pilot program
		shall be at the election of the member.(d)Form of
		provision of informationInformation shall be provided to State
		veterans agencies under the pilot program in digitized electronic form.(e)Use of
		informationInformation provided to State veterans agencies under
		the pilot program may be shared by such agencies with appropriate county
		veterans service offices in such manner and for such purposes as the Secretary
		shall specify for purposes of the pilot program.(f)ReportNot
		later than 15 months after the date of the enactment of this Act, the Secretary
		shall submit to Congress a report on the pilot program. The report shall
		include a description of the pilot program and such recommendations, including
		recommendations for continuing or expanding the pilot program, as the Secretary
		considers appropriate in light of the pilot program.